DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 28, 2017 was filed before the mailing of a first Office Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Objections
Dependent Claims 2, 12, and 13 are objected to because of the following informalities:  
Claims 2 and 12 recite “wherein the geofence event includes a geofence event select from the group consisting of a breach event, a dwell event, and a geofence expiration event.” The claim should recite “selected” rather than “select.”
Claim 12 recites the phrase “wherein the predicting includes applying a function of weighted factors” twice, when once is sufficient. 
Claims 12 and 13 each recite a conglomeration of nine “wherein” clauses for Claim 12 and ten “wherein” clauses for Claim 13.  Neither claim has new subject matter, but are repetitions of other dependent claims that have been previously addressed. 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Regarding claim 14,
The claim does not fall within at least one of the four categories of patent eligible subject matter because it recites “A computer program product comprising: a computer readable storage medium.”  During patent Examination, pending claims must be interpreted as broadly as their terms reasonably allow. The broadest reasonable interpretation of a claim drawn to a computer readable storage medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 US.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not Interim Examination Instructions for Evaluating Subject Matter Eligibility under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
Examiner suggests amending the claims to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the term "non-transitory computer readable storage medium" to the claims.
Regarding Claims 15-19,
Because the claims depend from a rejected base claim, they are also rejected.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Regarding Claim 10,
The claim recites “wherein according to the machine learning process a subsequent function for performance of a subsequent predicting is based on a result of the monitoring.”  The limitation does not appear to be disclosed in the specification. The “subsequent function for performance of a subsequent predicting” was not found in the disclosure.
Regarding Claim 11,
The claim recites “wherein according to the machine learning process a subsequent function for performance of a subsequent predicting is based on a result of the monitoring so that the subsequent function is biased in favor of the first function based on determining that the predicting includes a threshold level of accuracy.”  The limitation does not appear to be disclosed in the specification. Neither the “subsequent function is biased in favor of the first function” nor the “threshold level of accuracy” can be found in the disclosure.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding Claim 10,
The claim recites “wherein according to the machine learning process a subsequent function for performance of a subsequent predicting is based on a result of the monitoring.”  It is not clear what is meant by “process a subsequent function for performance of a subsequent predicting” and the specification does not appear to disclose the process or what is meant by the “subsequent function.”
Regarding Claim 11,
The claim recites “wherein according to the machine learning process a subsequent function for performance of a subsequent predicting is based on a result of the monitoring so that the subsequent function is biased in favor of the first function based on determining that the predicting includes a threshold level of accuracy.”  The entire recitation is unclear to the person of ordinary skill in the art, and the specification does not disclose any information to assist in clarifying what the inventor is attempting to claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-8, 14-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mahapatra (US 9,602,970 B1, hereinafter referred to as Mahapatra) in view of Cali et al. (US 2018/0048997 A1, hereinafter referred to as Cali).
Regarding Claims 1, 14, and 20,
Mahapatra teaches:
“predicting a performance of one or more candidate geofence and presenting an indicator of a result of the predicting” (column 2, lines 49-52; column 3, lines 6-10).  [The geofence engine uses selected reference geofence boundaries to evaluate a predicted performance of the initial geofence boundary (column 2, lines 49-52).  The geofence engine utilizes geofence data to generate a performance map for a geographic area, which indicates expected geofence boundary performance for a plurality of locations in candidate geofence,” and the performance map to the “indicator of a result of the predicting.”)
“the selected candidate geofence defining a deployed geofence on deployment thereof” (column 2, lines 49-52).  [The initial geofence boundary is selected by a user of the mobile device, and the geofence engine identifies from the geofence reference data, including, a plurality of reference geofence boundaries and a plurality of reference points of interest (POIs).]
“providing one or more output based on an occurrence of a geofence event of the deployed geofence” (column 4, lines 6-15; fig. 1, elements 12a, 12b, 14a, 14b, 18a, 18b, 20).  [When the mobile devices 14a, 14b, along with their respective users 12a, 12b track their locations and determine that they have crossed the geofence boundary and are breaching their respective geofence boundaries 18a, 18b, the mobile devices 14a, 14b take a responsive action and/or send an alert indicating that another system, such as the geofence engine 20 that it should take a responsive action.]  (NOTE: The breaching the geofence boundaries is equivalent to the “an occurrence of a geofence event,” and the alert sent to the geofence engine to the “output.”)
“A computer program product comprising: a computer readable storage medium readable by one or more processing circuit and storing instructions for execution by one or more processor for performing a method,” as recited in Claim 14, and “A system comprising: a memory; at least one processor in communication with memory; and program instructions executable by one or more processor via the memory to perform a method,” as recited in Claim 20 (column 16, lines 44-56).

“obtaining administrator user defined selection data of a selected candidate geofence.” 
“based on the obtaining the selection data deploying a selected candidate geofence.” 
Cali teaches:
“obtaining administrator user defined selection data of a selected candidate geofence” (paragraph [0037]; fig. 1, elements 20a-n, 40, 70). [A user interface for an administration application 70 enables an administrator to interact with the geofencing server 40, to receive location data from client devices 20a-n and, in response, determine geofence data, such as a geofence anchor point and/or size, for the given location.]
“based on the obtaining the selection data deploying a selected candidate geofence” (paragraph [0037]; fig. 1, elements 20a-n, 40, 45). [The geofencing server 40 stores geofence and related information in a database 45 and receive location information from a client device 20a-n to determine if the client device 20a-n is within a particular geofence.]
Because both Mahapatra and Cali teach systems employing geofences, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Mahapatra disclosure, the ability for an administrative user to obtain and process geofences, as taught by Cali; and such inclusion would have increased the ability of an administrative user to tune the system for improved geofence definitions, and would KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claims 2 and 15,
Mahapatra in view of Cali teaches all the limitations of parent Claims 1 and 14.
Mahapatra teaches:
“wherein the geofence event includes a geofence event select from the group consisting of a breach event, a dwell event, and a geofence expiration event” (column 2, lines 17-21).  [The geofence data includes geofence boundary breach data, describing instances where a mobile device in the possession of a user crossed or breached a geofence boundary; the geofence boundary breach data includes various performance metrics describing a breach event.]
Regarding Claims 3 and 17,
Mahapatra in view of Cali teaches all the limitations of parent Claims 1 and 14.
Mahapatra teaches:
“wherein the one or more output includes sending a notification to user computer device that has breached the deployed geofence” (column 4, lines 23-28; column 4, lines 39-49; fig. 1, elements 4, 8, 12b, 14b, 18b).  [As the mobile device 14b, along with the user 12b, crosses its geofence boundary 18b, it is shielded from the one or more GPS satellites 8 by the building 4, and accordingly, the mobile device 14b is not able to accurately determine its own location as it breaches the geofence boundary 18b (column 4, lines 23-28).   After crossing the geofence boundary 18b, the mobile device notification to user computer device.”)
Regarding Claim 4,
Mahapatra in view of Cali teaches all the limitations of parent Claim 1.
Mahapatra teaches:
“wherein the one or more output includes a communication to initiate a process to monitor performance of the deployed geofence” (column 13, line 62 - column 14, line 6; column 14, lines 16-19; fig. 2, elements 12a, 12b, 12n, 14a, 14b, 14n, 20; fig. 9, elements 304, 306, 308, 310; fig. 10, elements 304a, 304b, 304c, 304d, 304e, 304f, 304g).  [Each geofence boundary breach event 306 corresponds to one instance where the mobile device 14a, 14b, 14n associated with the geofence boundary 304 crossed the boundary 304, accompanied by user 12a, 12b, 12n; the geofence engine 20 collects boundary breach data associated with each boundary breach event 306 described by a corresponding response time and/or detection distance; each boundary breach event 306 occurs at a geographic location described by a latitude and longitude indicated on axes 308, 310 (column 13, line 62 - column 14, line 6).  The geofence boundary breach data collected for a series of geofence boundaries 304a, 304b, 304c, 304d, 304e, 304f, 304g is used to generate a geofence performance map for a geographic area (column 14, lines 16-19).]  (NOTE: The geofence engine collects boundary breach data when a breach occurs is equivalent to “monitoring” and the boundary breach data collected is used to establish “performance of the deployed geofence
Regarding Claims 6 and 19,
Mahapatra in view of Cali teaches all the limitations of parent Claims 1 and 14.
Mahapatra teaches:
“wherein the predicting includes applying a function of weighted factors to predict a number of breaches of the one or more candidate geofence, the factors each being selected from the group consisting of (a) a location trends factor, wherein historical location trends of computer device users are examined (b) a traffic factor, wherein traffic patterns are examined (c) an entertainment event factor, wherein entertainment events in an area of the one or more candidate geofence are examined, (d) a calendar factor, wherein calendared events of users are examined, (e) a social media factor, wherein tags of social media posts of users are examined and (f) an item need factor wherein items of need to users are examined” (column 4, lines 23-28; column 3, lines 6-19).  [The geofence engine utilizes geofence data to generate a performance map for a geographic area, indicating expected geofence boundary performance for a plurality of locations in the geographic area; locations on the performance map where a previous breach event has occurred can have an expected performance based on the observed performance of the breach events, in order to extrapolate expected performance for other locations.  (NOTE: The geofence engine use of locations on the performance map where a previous breach events occurred is equivalent to “a location trends factor, wherein historical location trends of computer device users are examined.”)
Regarding Claims 7 and 16,
Mahapatra in view of Cali teaches all the limitations of parent Claims 1 and 14.

“wherein the deploying includes a manager system remote from a plurality of user computer devices sending geofence configuration data to the plurality of user computer devices” (column 3, lines 41-51; fig. 1, elements 14a, 14b, 16, 20, 50).  [The geofence engine 20 comprises one or more servers, configured to modify geofence boundaries; the geofence engine 20 is in communication with the mobile devices 14a, 14b via a network 16; the geofence engine 20 collects geofence data from the mobile devices 14a, 14b and uses the collected 50 geofence data to modify geofence boundaries.]  (NOTE: The geofence engine, as shown in fig. 1, is a “manager system remote from a plurality of user computer devices.”)
Regarding Claim 8,
Mahapatra in view of Cali teaches all the limitations of parent Claim 1.
Mahapatra does not teach:
“wherein the method includes simultaneously displaying the indicator and an administrator user interface.” 
“wherein the administrator user interface facilitates entry of one or more input by an administrator user to define the administrator user defined selection data of a selected candidate geofence.” 
Cali teaches:
“wherein the method includes simultaneously displaying the indicator and an administrator user interface” (paragraph [0037]; fig. 1, elements 20a-n, 40, 70). [A user interface for an administration application 70 enables an administrator to interact with the geofencing server 40, to receive location data from client devices 20a-n and, in administrator user interface” and the geofence anchor point to the “indicator.”)
“wherein the administrator user interface facilitates entry of one or more input by an administrator user to define the administrator user defined selection data of a selected candidate geofence” (paragraph [0037]; fig. 1, elements 20a-n, 40, 45, 50, 55, 60, 65). [The geofencing server 40 stores information in a database 45 and also provides an administration interface 60 that enables an administrator to interact with one or more additional servers, such as reverse geocoding server 50 and/or geolocation server 60, each of which store information in respective databases 55 and 65; client devices run client applications 20a-n that communicate with a geofencing server 40 via a communications network to provide location information.]  (NOTE: The administrator interactions are equivalent to “input by an administrator user” and the client provided location information to “user defined selection data of a selected candidate geofence.”)
Because both Mahapatra and Cali teach systems employing geofences, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Mahapatra disclosure, the ability for an administrative user to obtain and process data related to geofences, as taught by Cali; and such inclusion would have increased the ability of an administrative user to tune the system for improved geofence definitions, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Claims 5, 10, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mahapatra (US 9,602,970 B1, hereinafter referred to as Mahapatra) in view of Cali et al. (US 2018/0048997 A1, hereinafter referred to as Cali), and further in view of Downey et al. (US 2015/0325064 A1, hereinafter referred to as Downey).
Regarding Claims 5 and 18,
Mahapatra in view of Cali teaches all the limitations of parent Claims 1 and 14.
Mahapatra does not teach:
“wherein the predicting includes predicting a number of breaches of the one or more candidate geofence.” 
Downey teaches:
“wherein the predicting includes predicting a number of breaches of the one or more candidate geofence” (paragraph [0003], [0033]; claim 12). [A cloud system stores locations of flying unmanned air vehicles (UAVs ) and determine geofence envelopes, and flight paths, to allocate to flying UAVs in a quick, accurate, and efficient manner (paragraph [0003]).  The analysis engine determines whether breach of flight authorizations occurred, based on identifying specific flight paths, airspaces, speed, weight, maneuvers, and/or flight duration at a given location of a UAV ([0033]). Determining performance characteristics for the particular operator comprises: determining, from the flight operation, one or more breach of flight authorizations associated with UAV flight operations associated with the particular operator (claim 12).]  one or more candidate geofence.” Since the predicting in Claims 1 and 14 is recited as “predicting a performance,” Claim 12 of the Downey disclosure teaches “predicting a number of breaches of the one or more candidate geofence,” since the breaches of UAV envelopes are counted in determining performance.)
Because both Mahapatra and Downey teach systems employing geofences, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Mahapatra disclosure, the ability to base performance on the number of  geofence breaches, as taught by Downey; and such inclusion would have provided an additional method of determining performance, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(I)(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 10,
Mahapatra in view of Cali teaches all the limitations of parent Claim 1.
Mahapatra teaches:
“wherein the predicting includes applying a function of weighted factors” (column 14, line 67 - column 15, line 2; column 14, lines 16-19; fig. 1, element 20).  [The geofence engine 20 extrapolates performances for the remaining portions of the geographic area by taking a weighted average of known performances.]
Mahapatra does not teach:
wherein the method includes performing a machine learning process wherein a monitoring of performance of a geofence is performed responsively to a geofence event of the deployed geofence being detected.” 
“wherein according to the machine learning process a subsequent function for performance of a subsequent predicting is based on a result of the monitoring.”
Downey teaches:
“wherein the method includes performing a machine learning process wherein a monitoring of performance of a geofence is performed responsively to a geofence event of the deployed geofence being detected” (paragraphs [0003], [0046], [0040]; claim 12).  [A cloud system stores locations of flying unmanned air vehicles (UAVs) and determine geofence envelopes, and flight paths, to allocate to flying UAVs in a quick, accurate, and efficient manner ([0003]).  The flight operation can identify that the UAV is to be limited to a particular two-dimension or three-dimensional geofence envelope ([0046]).  The risk assessment report generation engine can combine the risk assessment scores utilizing a machine-learning model, which is trained on information describing UAV flight operations with associated flight errors, and failures of flight operations ([0040]).]  (NOTE:  The collection of information describing UAV flight operations is equivalent to “a.” and the associated flight errors, and failures of flight operations are equivalent to the “geofence event.”)
“wherein according to the machine learning process a subsequent function for performance of a subsequent predicting is based on a result of the monitoring” (paragraph [0041]).  [In a risk assessment report regarding an entire flight operation, the report generation engine can determine a likelihood of the flight operation being 
Because both Mahapatra and Downey teach systems employing geofences, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Mahapatra disclosure, the ability to use machine learning for performance modeling and prediction, as taught by Downey; and such inclusion would have provided an additional method of determining performance, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(I)(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 11,
Mahapatra in view of Cali teaches all the limitations of parent Claim 1.
Mahapatra does not teach:
“wherein the predicting includes applying a first function.” 
“wherein the method includes performing a machine learning process.”
“wherein a monitoring of performance of a geofence is performed responsively to a geofence event of the deployed geofence being detected.”
wherein according to the machine learning process a subsequent function for performance of a subsequent predicting is based on a result of the monitoring so that the subsequent function is biased in favor of the first function based on determining that the predicting includes a threshold level of accuracy.”
Downey teaches:
“wherein the predicting includes applying a first function” (paragraph [0085]; fig. 7).  [When doing a contingency prediction, the UAV first determines an estimate of onboard fuel, and then determines an estimate at particular predetermined or dynamically determined sampling rates, such as every 10 minutes, every 15 minutes, or upon an occurrence of a particular event or combination of events, or after operating for a particular period of time, detecting a strong head-wind, or any updates to the UAV's flight path.]  (NOTE: All of the listed prediction methods are equivalent to “applying a first function.”)
“wherein the method includes performing a machine learning process” (paragraph [0089]). [Online machine-learning algorithms are used.]
“wherein a monitoring of performance of a geofence is performed responsively to a geofence event of the deployed geofence being detected” (paragraphs [0046], [0022], [0018]; claim 12).  [Flight operation identifies that the UAV is to be limited to a particular two-dimension or three-dimensional geofence envelope ([0046]).  The operational database 104 stores logs that identify continuously updating information including UAV location, and particular events including errors generated during flight ([0022]).  The UAV processing system 100 analyzes performance characteristics of information stored in the databases ([0018]).]  (NOTE:  The collection of information describing UAV flight monitoring of performance of a geofence,” and since the analysis occurs after the flight information is stored, the analysis is performed “responsively to a geofence event of the deployed geofence being detected.”)
“wherein according to the machine learning process a subsequent function for performance of a subsequent predicting is based on a result of the monitoring so that the subsequent function is biased in favor of the first function based on determining that the predicting includes a threshold level of accuracy” (paragraphs [0040], [0041], [0057]).  [The risk assessment report generation engine can combine the risk assessment scores utilizing a machine-learning model, which is trained on information describing UAV flight operations with associated flight errors, and failures of flight operations ([0040]).  In a risk assessment report regarding an entire flight operation, the report generation engine can determine a likelihood of the flight operation being successfully completed without error or incident; for example, to determine a likelihood of success, the report generation engine, which combines the risk assessment scores utilizing a machine-learning model, can obtain a vibration analysis of a UAV to be used in the flight operation, and determine whether the vibration analysis indicates a high likelihood of UAV failure ([0040]).  The user can identify that the UAV will be operating over populated areas, and the system then determines that operating over populated areas or with a population density above a specified threshold is associated with a high risk ([0057]).]
Because both Mahapatra and Downey teach systems employing geofences, it would have been obvious before the effective filing date of the claimed invention to a KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mahapatra (US 9,602,970 B1, hereinafter referred to as Mahapatra) in view of Cali et al. (US 2018/0048997 A1, hereinafter referred to as Cali), further in view of Frenz (US 2017/0171707 A1, hereinafter referred to as Frenz), and further in view of Tran et al.  (US 2018/0078843 A1, hereinafter referred to as Tran).
Regarding Claim 9,
Mahapatra in view of Cali teaches all the limitations of parent Claim 1.
Mahapatra teaches:
“so that the plurality of user computer devices are configured to locally perform geofence event determinations” (column 13, line 62 - column 14, line 6;  fig. 1, elements 12a, 12b, 14a, 14b, 18a, 18b).  [The mobile devices 14a, 14b, along with their respective users 12a, 12b, are breaching their respective geofence boundaries 18a, 18b; the mobile device 14a tracks its location and determines that it, along with the user 12a, has crossed the geofence boundary 18a.]  (NOTE: The breaching by crossing the geofence event determinations.”)
Mahapatra does not teach:
“wherein the method includes a manager system remote from a plurality of user computer devices sending geofence event detection software for installation on the plurality of user computer devices.”
Frenz teaches:
“wherein the method includes … geofence event detection software for installation on the plurality of user computer devices” (paragraph [0043]; fig. 1, elements 20a-n, 40, 70). [The mobile device executes an executable program stored in memory that is configured to instruct the mobile device to detect a geofence crossing when the mobile device crosses the geofence, and if a geofence crossing is detected, transmit a geofence crossing event to a remote location.]  (NOTE: The software which detects the geofence crossing is installed on one or more computer devices.)
Because both Mahapatra and Frenz teach systems employing geofences, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Mahapatra disclosure, the ability for an administrative user to obtain and process data related to geofences, as taught by Frenz; and such inclusion would have increased the ability of an administrative user to tune the system for improved geofence definitions, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Tran teaches:
“wherein the method includes a manager system remote from a plurality of user computer devices sending … software for installation on the plurality of user computer devices” (paragraph [0246]).  [An access right may permit a user to instruct a computing device to perform some functions, while forbidding the performance of other instructions; as an example, an "administrator" or "root" user may have the ability to install and uninstall software on a computing device, as well as the ability to execute the software.]  (NOTE: The administrator or root user is equivalent to the “manager.”)
	Because Mahapatra, Frenz, and Tran all teach networking systems, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the combined system of Mahapatra and Frenz, the ability for an administrative user to load software onto a mobile device, as taught by Tran; and such inclusion would have increased the ability of an administrative user to customize software on associated mobile devices, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(I)(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mahapatra (US 9,602,970 B1, hereinafter referred to as Mahapatra) in view of Cali et al.  A1, hereinafter referred to as Frenz), and further in view of Tran et al.  (US 2018/0078843 A1, hereinafter referred to as Tran). .
Regarding Claim 12,
		Since each “wherein” clause of the claim refers back to previously examined limitations, Applicant should refer back to the discussions of Claims 2/15, 3/17, 4, 6/19, 7/16, 9, 6/19, 11, and 11, in that exact order, for the rejections of each of the nine “wherein” clauses. 
Regarding Claim 13,
		Since each “wherein” clause of the claim refers back to previously examined limitations, Applicant should refer back to the discussions of Claims 2/15, 3/17, 4, 6/19, 7/16, 9, 6/19, 10, 10, and 10, in that exact order, for the rejections of each of the ten “wherein” clauses. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following prior art references all relate to geofences.
Vit Libal et al. teach Geofencing for Thermostatic Control.
Mayank Kumar et al. teach Vehicle Geofence in a Tracking Device Environment.
Aaron Son et al. teach Dynamically Adaptive Media Content Delivery.
YuHuan HUANG et al. teach SYSTEMS AND TECHNIQUES FOR GEOFENCE CROSSING-BASED Control.

Taner Baran et al. Geofence Profile Management. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLLIS A BOOK whose telephone number is (571)272-0698.  The examiner can normally be reached on M-F 10:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PHYLLIS A BOOK/Primary Examiner, Art Unit 2454